DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/18/2022 have been accepted and entered. All objections and 112 rejections set forth in the office action mailed on 11/19/2021 have been overcome. 
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument on pages 7-8 to the use of Cao for the limitation “a spray-cool system disposed in the interior area, wherein the front surface is configured to prevent fluid from the spray-cool system from entering an area to be heated by a burner” in claim 1, Examiner believes that the combination of Shver in view of Cao would teach the above limitation. The examiner specifically had a combination in mind to add just the cooling pipe 5 of Cao to the burner of Shver, wherein the burner of Shver already has a front surface, front wall 60, which would act to prevent fluid from the spray-cool system from entering an area to be heated by a burner. The examiner did not include the tuyere 8 of Cao to modify Shver to have openings in its front surface leading into the interior of the furnace. As a result, Shver as modified in view of Cao with only the addition of the cooling pipes of Cao into the burner housing would teach the limitation. 
In response to applicant’s arguments on pages 8-11 for claim 2-14, the arguments rely on the same limitation shown above and thus is not persuasive for the above reason. 
In response to applicant’s argument on pages 11-12 for claim 15, examiner recognized on pages 14-15 of the previous office action that the Nomura does not explicitly teach that the cooling chamber is utilized for a burner panel, however, the test for obviousness is not whether the features of a secondary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, despite Nomura not explicitly teaching that the cooling chamber is to be utilized within a burner, a person holding ordinary skill within the art would have found it obvious to combine the teachings of Nomura to Shver as modified with Cao to include a cooling chamber with a drainage system within a spray cooled burner as it would ensure that the sprayed coolant could be removed (¶ [0015-0016]).
Claim Interpretation
Regarding claims 1 and 7, the limitation “back surface” is being interpreted as the area on the back of the burner panel (408) that includes the flanges (502-505) as shown in Fig. 4 of the drawings. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shver (US 20020001332 A1) in view of Cao et al. (CN 202265552 U) hereinafter referred to as Cao.
Regarding claim 1, Shver teaches a burner panel comprising:
a body (Fig. 1, mounting enclosure 14) comprising: 
a top surface (¶ [0061]; Fig. 11-12 and 14, top wall 66), a bottom surface (bottom wall 68), a left 
surface (lateral side wall 64), a right surface (lateral side wall 62), a back surface (¶ [0062], steel strips 79 may also be welded to the back side of the side walls 62, 64, 66 and 68, see claim interpretation above), 
	a burner tube (Fig. 13, apparatus aperture 74) at least partially disposed in the interior burner area and providing an opening from the back surface to the front surface (¶ [0070]; Fig. 17, burner 10 is disposed through shell member 25 and into furnace 15), wherein the burner tube is configured to accept the burner (Fig. 17, burner 10)
	Shver fails to teach a spray-cool system disposed in the interior area, wherein the front surface is configured to prevent fluid from the spray-cool system from entering an area to be heated by a burner.
	Cao teaches of a spray-cool system disposed in the interior area (Fig. 1, burner nozzle 9, cooling pipe 5), wherein the front surface is configured to prevent fluid from the spray-cool system from entering an area to be heated by a burner (Shver teaches of a front surface, front wall 60, that when combined with the cooling pipe 5 of Cao would prevent fluid front entering the interior of the furnace).
	Specifically, the combination the examiner has in mind is to add just the cooling pipe 5 of Cao to the burner of Shver. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cao to modify Shver as modified to include the supra combination. Doing so would allow for the burner to have a prolonged service life (abstract). 
Regarding claim 2, Shver as modified teaches the burner panel of claim 1 and Shver further
teaches further comprising:
two or more first flanges extending inward from the top surface, the bottom surface, the left
surface, or the right surface (¶ [0062]; Fig. 13, steel strips 79); and
a dust cover (Fig. 17, outer shell 25 functions as a dust cover as it covers the interior space of the

The spray-cool system of Cao is disposed within the burner enclosure, therefore Shver as
modified would contain its spray-cool system between the dust cover and front surface.
Regarding claim 4, Shver as modified teaches the burner panel of claim 1, and Cao further teaches wherein the spray-cool system comprises:
a header configured to be coupled to a coolant water source disposed outside the burner panel (¶ [0036, 0073]; Fig. 1, cooling pipe 5); and
one or more nozzles configured to spray-coolant in the interior burner area (¶ [0039], It enters the gasification agent channel and sprays to the nozzle part, and finally sprays out from the spray nozzle).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shver (US 20020001332 A1) in view of Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Spielman (US 4437415 A).
Regarding claim 3, Shver as modified teaches the burner panel of claim 2, however Shver as modified fails to teach wherein the burner tube further comprises: 
a second flange extending outward from the burner tube, the dust cover coupled to the second 
flange.
	Spielman teaches a second flange extending outward from the burner tube (Fig. 2, radial flange 45), the dust cover coupled to the second flange (cup 35).
	Specifically, the combination the examiner has in mind is to add the radial flange of Spielman to the burner of Shver to connect the burner to the outer shell member. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Spielman to modify Shver as .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shver (US 20020001332 A1) in view of Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Nomura et al. (JP 2017116186 A) hereinafter referred to as Nomura.
Regarding claim 5, Shver as modified teaches the burner panel of claim 4, however, Shver as modified fails to teach further comprising:
a gutter disposed in the interior burner area, the gutter configured to collect coolant sprayed 
from the nozzles; and
a drain connected to the gutter, the drain configured to remove coolant from the interior burner 
area.
	Nomura teaches a gutter (Figs. 1-2, drainage channel 14) disposed in the interior burner area, the gutter configured to collect coolant sprayed from the nozzles; and
a drain connected to the gutter (Figs. 1-2, drainage suction pipe 2), the drain configured to remove coolant from the interior burner area.
Specifically, the combination the examiner has in mind is to add the drainage channel and drainage suction pipe of Nomura to the burner panel of Shver as modified. 
While Nomura does not explicitly teach that the cooling chamber is utilized for a burner panel, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nomura to modify Shver as modified to include a gutter and drain system within any spray-cooled component of an electric arc furnace. Doing so would ensure that the coolant sprayed on the walls of the system would be collected in the area of the drain to ensure its removal (¶ [0015-0016]).
Regarding claim 6, Shver as modified teaches the burner panel of claim 5, and Nomura further teaches wherein the bottom surface has an angle to direct coolant to the drain (Figs. 1-2, inclined wall 15).
Claims 7- 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al. (US 5561685 A) hereinafter referred to as Lehr, in view of Shver (US 20020001332 A1) and Cao et al. (CN 202265552 U) hereinafter referred to as Cao.
Regarding claim 7, Lehr teaches of a metallurgical furnace (abstract, electric arc furnace) comprising:
a sidewall (Column 1, lines 57-60; Fig. 1, side-wall assembly 15) having a roof disposed thereon (roof 12), the sidewall comprising:
an interior face having a first surface surrounding an interior volume and a second surface facing away from the interior volume (see annotated Fig. 2 of Lehr below), the interior volume (Fig. 4, enclosed space 300) having a first spray-cool system (liquid coolant supply header conduit 400(A)) and a drain system disposed therein (drain opening 320, drain outlet 330). 
Lehr fails to teach the interior face having a sidewall burner pocket formed therethrough;
a burner panel disposed in the sidewall burner pocket, the burner panel comprising:
a body comprising:
a top surface, a bottom surface, a left surface, a right surface, a back surface, and a front surface surrounding an interior burner area;
a second spray-cool system disposed in the interior area, wherein the front surface is configured to prevent fluid from the second spray- cool system from entering the interior volume heated by a burner; and
a burner tube at least partially disposed in the interior burner area and providing an opening from the back surface to the front surface, wherein the burner tube is configured to accept the burner.

a burner panel disposed in the sidewall burner pocket (see Fig. 1, mounting enclosure 14), the burner panel comprising:
a body comprising (Fig. 1, mounting enclosure 14):
a top surface (¶ [0061]; Fig. 11-12 and 14, top wall 66), a bottom surface (bottom wall 68), a left 
surface (lateral side wall 64), a right surface (lateral side wall 62), a back surface (¶ [0062], steel strips 79 may also be welded to the back side of the side walls 62, 64, 66 and 68, see claim interpretation above), and a front surface (front wall 60) surrounding an interior burner area (¶ [0062], Fig. 13, mounting chamber 70);
a burner tube (Fig. 13, apparatus aperture 74) at least partially disposed in the interior burner area and providing an opening from the back surface to the front surface (¶ [0070]; Fig. 17, burner 10 is disposed through shell member 25 and into furnace 15), wherein the burner tube is configured to accept the burner (Fig. 17, burner 10).
Specifically, the combination the examiner has in mind is to add the burner panel and its respective components to Lehr’s electric arc furnace. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Shver to Lehr to include the supra combination. Doing so allows for the mounting of burners closer and at the optimum angle to the molten metal at the interior of the furnace (¶ [0014-0015]).
However, Lehr as modified fails to teach a second spray-cool system disposed in the interior area, wherein the front surface is configured to prevent fluid from the second spray-cool system from entering the interior volume heated by a burner.

Specifically, the combination the examiner has in mind is to add just the cooling pipe of Cao to the burner of taught by Shver in Lehr as modified. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cao to modify Lehr as modified to include the supra combination. Doing so would prolong the service life of the burner (abstract).
Regarding claim 8, Lehr as modified teaches the burner panel of claim 7 and Shver further teaches further comprising:
two or more first flanges extending inward from the top surface, the bottom surface, the left 
surface, or the right surface (¶ [0062]; Fig. 13, steel strips 79); and
a dust cover (Fig. 17, outer shell 25 functions as a dust cover as it covers the interior space of the
mounting enclosure 14) coupled to the first flanges, wherein the second spray-cool system is disposed between the dust cover and the front surface. 
The spray-cool system of Cao is disposed within the burner enclosure, therefore Shver as
modified would contain its spray-cool system between the dust cover and front surface.
Regarding claim 10, Lehr as modified teaches the burner panel of claim 7, and Cao further
teaches wherein the second spray-cool system comprises:
a header configured to be coupled to a coolant water source disposed outside the burner panel
(¶ [0036, 0073]; Fig. 1, cooling pipe 5); and
It enters
the gasification agent channel and sprays to the nozzle part, and finally sprays out from the spray nozzle).
Regarding claim 11, Lehr as modified teaches the burner panel of claim 10, however, Lehr fails to teach wherein the first spray-cooled system is fluidly coupled to the second spray-cooled system.
Shver teaches wherein the first spray-cooled system is fluidly coupled to the second spray-
cooled system (¶ [0060]).
	Specifically, the combination the examiner has in mind is to add the multiple cooling circuits of Shver to Lehr as modified. 
	While Shver does not explicitly teach that the multiple coolant systems contain the wall coolant and the burner coolant It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Shver to modify Lehr as modified to have separate cooling systems within an electric arc furnace to be coupled together. Doing so would allow for a simpler connection arrangement of the coolant systems as opposed to independent connections (¶ [0060]).

    PNG
    media_image1.png
    532
    731
    media_image1.png
    Greyscale

Annotated Fig. 2 of Lehr
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al. (US 5561685 A) hereinafter referred to as Lehr, in view of Shver (US 20020001332 A1) and Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Spielman (US 4437415 A).
Regarding claim 9, Lehr as modified teaches the burner panel of claim 8, however, Lehr as modified fails to teach wherein the burner tube further comprises:
a second flange extending outward from the burner tube, the dust cover coupled to the second flange.
Spielman does teach of a second flange extending outward from the burner tube (Fig. 2, radial flange 45), the dust cover coupled to the second flange (cup 35).
Specifically, the combination the examiner has in mind is to add the radial flange of Spielman to 
the burner of Shver to connect the burner to the outer shell member. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Spielman to modify Shver as modified to include the supra combination. Doing so allows for the burner to be mounted and axially aligned with the opening of the burner block leading into the furnace (Column 3, lines 55-62).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al. (US 5561685 A) hereinafter referred to as Lehr, in view of Shver (US 20020001332 A1) and Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Nomura et al. (JP 2017116186 A) hereinafter referred to as Nomura.
Regarding claim 12, Lehr as modified teaches the burner panel of claim 10, however, Lehr as modified fails to teach further comprising:
a gutter disposed in the interior burner area, the gutter configured to collect coolant sprayed from the nozzles; and

Nomura teaches a gutter (Figs. 1-2, drainage channel 14) disposed in the interior burner area, the gutter configured to collect 
coolant sprayed from the nozzles; and
a drain connected to the gutter (Figs. 1-2, drainage suction pipe 2), the drain configured to remove coolant from the interior burner area.
Specifically, the combination the examiner has in mind is to add the drainage channel and 
drainage suction pipe of Nomura to the burner panel of Shver as modified. 
While Nomura does not explicitly teach that the cooling chamber is utilized for a burner panel, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nomura to modify Shver as modified to include a gutter and drain system within any spray-cooled component of an electric arc furnace. Doing so would ensure that the coolant sprayed on the walls of the system would be collected in the area of the drain to ensure its removal (¶ [0015-0016]).
Regarding claim 13, Lehr as modified teaches the burner panel of claim 12, and Nomura further teaches wherein the bottom surface has an angle to move coolant to the drain (Figs. 1-2, inclined wall 15).
Regarding claim 14, Lehr as modified teaches the burner panel of claim 12, and Nomura further teaches wherein the drain is fluidly coupled to the drainage system (¶ [0016]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shver (US 20020001332 A1) in view of Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Nomura et al. (JP 2017116186 A) hereinafter referred to as Nomura.
Regarding claim 15, Shver teaches of a method for cooling a burner panel (¶ [0057]) of a metallurgical furnace the method comprising:
coupling a burner panel of a metallurgical furnace to a cooling fluid source (¶ [0057]).
Shver fails to teach the following limitations in bold:
a method for cooling a burner panel of a metallurgical furnace with a spray-cool system, the method comprising:
coupling a burner panel of a metallurgical furnace to a cooling fluid source, the burner panel having a spray-cool system and a drain disposed therein the burner panel;
spraying cooling fluid from the spray-cool system in the burner panel; and
collecting the cooling fluid sprayed from the spray-cooled system in the drain of the burner
panel.
	Cao teaches of a burner with a spray-cool system (Fig. 1, burner 9, cooling pipe 5), 
	the burner panel having a spray-cool system (Fig. 1, burner 9, cooling pipe 5)
	spraying cooling fluid from the spray-cool system in the burner panel (¶ [0068]).
	Specifically, the combination the examiner has in mind is to add the cooling pipe of Cao into the burner of Shver and to add the method of utilizing a spray nozzle to cool the burner. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cao to modify Shver to include the supra combination. Doing so would prolong the service life of the burner (abstract). 
	Nomura teaches of a drain disposed therein the burner panel (Figs. 1-2, drainage channel 14); 
	Collecting the cooling fluid sprayed from the spray-cooled system in the drain of the burner panel (¶ [0014]).
	Specifically, the combination the examiner has in mind is to add the drainage channel to Shver as modified. 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762